Citation Nr: 1215903	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hypertension prior to February 25, 2008.

2.  Entitlement to an increased rating in excess of 10 percent for hypertension since February 25, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from January 1995 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part of the February 2008 decision, the RO continued the Veteran's noncompensable rating for her hypertension. 

During the pendency of the appeal, a September 2008 Decision Review Officer (DRO) decision granted the Veteran a 10 percent disability rating effective February 25, 2008.  Inasmuch as higher ratings are available for the service-connected hypertension, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
 
In February 2012 the Board remanded the issues on appeal in order to obtain additional treatment records and to afford the Veteran a new VA examination.  The Veteran did not respond to the February 2012 letter requesting additional information; the Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran was afforded a new VA examination in February 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Prior to February 25, 2008, the Veteran's hypertension is shown to be manifested by diastolic pressure predominantly under 100.  The Veteran's hypertension was not manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or by a history of diastolic pressure  predominantly 100 or more and required continuous medication for control.  

3.  Since February 25, 2008, the Veteran's hypertension is shown to more closely approximate that of a history of elevated diastolic blood pressure of predominately 100 or more with the use of continuous medication for control.   However, the Veteran's hypertension has not been manifested by diastolic pressure that more nearly approximates predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2008, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).  

2.  Since February 25, 2008, the criteria for an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in September 2007.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the September 2008 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the September 2007 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in February 2007 and February 2012.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  The Veteran waived her right to a hearing before the RO/Board.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

By way of history, the June 2007 rating decision granted the Veteran service connection and an initial noncompensable rating for hypertension with an effective date of April 23, 2007, under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In August 2007 the Veteran filed a claim for an increased rating for her service-connected hypertension.  The February 2008 rating decision on appeal continued the Veteran's noncompensable disability rating.  During the pendency of the appeal, the September 2008 DRO decision granted the Veteran an increased rating of 10 percent effective February 25, 2008.  



Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular  disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure  predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure  predominantly 110 or more, or systolic pressure predominantly  200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120mm or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130mm or more.  According to note 1 hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104. 

After a careful review of the Veteran's claims file the Board finds that at no point during the pendency of the appeal does the Veteran warrant an increased rating in excess of the ratings currently provided.  Prior to February 25, 2008, in order for the Veteran to receive a compensable rating there needs to be evidence of diastolic pressure that is predominantly 100 or more, or systolic pressure that is predominantly 160 or more, or where the an individual has a history of diastolic pressure  predominantly 100 or more and requires continuous medication for control.  Though the Veteran's VA and private treatment records document that the Veteran is on medication there is no evidence that the Veteran's diastolic pressure is predominantly 100 or more or that her systolic pressure is predominantly 160 or more.  In December 2007 the Veteran's private treatment records documented the Veteran's hypertension to be 130/80.  At the February 2007 VA examination the Veteran's blood pressure was noted to be 120/84, 120/84, and 122/78.  Though at the Veteran's February 2012 VA examination she was noted to have a blood pressure reading of 145/105 in January 2007 it was also noted that she did not have a history of a diastolic blood pressure elevation predominately 100 or more.  Therefore, the Board finds that although there is evidence in the period prior to February 25, 2008, of one reading with diastolic pressure over 100, there is no evidence that diastolic readings are predominantly over 100 or that there is a history of diastolic pressure over 100.  Additionally, her systolic pressure is never over 145 and therefore, her systolic pressure is not predominantly 160 or more.  Thus, the Board finds that prior to February 25, 2008, a compensable rating is not warranted. 

The Board also finds that since February 25, 2008, an increased rating in excess of 10 percent is not warranted since the evidence of record does not establish that the Veteran's hypertension is manifested by diastolic pressure  predominantly 110 or more, or systolic pressure predominantly 200 or more.  On February 25, 2008, the Veteran's blood pressure reading was 150/101 and at the Veteran's June 2008 VA epilepsy examination her blood pressure reading was 155/116.  Since the June 2008 VA examination the Veteran's blood pressure readings have had a diastolic reading under 100; in August 2008 the Veteran's blood pressure reading was 159/96, in October 2008 it was 143/89, and in April 2011 it was 118/76.  At the Veteran's February 2012 VA examination three current blood pressure readings were noted: 130/81 in September 2011, 133/78 in January 2012, and 148/92 in February 2012.  It was also additionally noted that she did not have a history of a diastolic blood pressure elevation predominately 100 or more.  Thus, the Board finds that since February 25, 2008, the Veteran's diastolic pressure was only over 100 on two occasions and her systolic pressure was never above 155.  Therefore, the Veteran's   hypertension is not manifested by diastolic pressure  predominantly 110 or more, or systolic pressure predominantly 200 or more and thus, an increased rating in excess of 10 percent is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's hypertension is contemplated by the rating criteria.  At the February 2012 VA examination the VA examiner stated that the Veteran missed two days of work in the past year because of her headaches that were the result of her hypertension.  Moreover, in February 2007 it was noted that there were no side effects as the result of her medication and the only functional impairment was her headaches.  In addition, the Veteran has not asserted that she warrants an extraschedular rating.   Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against increased ratings.  Though there is evidence that prior to February 25, 2008, of one reading with diastolic pressure over 100 there is no evidence that it is predominantly over 100 or that there is a history of diastolic pressure over 100.  Since February 25, 2008, the Veteran's hypertension is not manifested diastolic pressure  predominantly 110 or more, or systolic pressure predominantly 200 or more.  Therefore, the Board finds that prior to February 25, 2008, a compensable rating is not warranted and since February 25, 2008, an increased rating in excess of 10 percent is not warranted.


ORDER

Prior to February 25, 2008, a compensable rating for hypertension is denied. 

Since February 25, 2008, an increased rating in excess of 10 percent for hypertension is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


